UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December31, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) ONE TOWER LANE, SUITE1000, 60181 OAKBROOK TERRACE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630)571-7700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one): Large Accelerated FilerRAccelerated Filer£Non-Accelerated Filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: January 31, 2008— 71,419,315shares of Common Stock, $0.01par value DEVRY INC. FORM10-Q FOR THEQUARTERLY PERIOD ENDED DECEMBER31, 2007 TABLE OF CONTENTS PageNo. PARTI – Financial Information Item1— Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2— Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3— Quantitative and Qualitative Disclosures About Market Risk 28 Item4— Controls and Procedures 29 PARTII – Other Information Item1— Legal Proceedings 30 Item1A — Risk Factors 30 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 31 Item4 — Submission of Matters to a Vote of Security Holders 32 Item6 — Exhibits 32 Signatures 33 2 PART I – Financial Information
